     Case 1:18-cv-01781-PGG-BCM Document 277 Filed 04/16/21 Page 1 of 2




                                                                                   JAMES K. SCHULTZ
                                                                               Direct: (619) 296-2018
                                                                               jschultz@sessions.legal
Via ECF

April 16, 2021

Judge Barbara Moses
United States District Court Southern District of New York
500 Pearl St., Room 740
New York, NY 10007

          Re:  Michelo, et al. v. National Collegiate Student Loan Trust 2007-2, et al.
               Case No.: 1:18-cv-01781-PGG
               consolidated with
               Bifulco, et al. v. National Collegiate Student Loan Trust 2006-4, et al.
               Case No.: 1:18-cv-07692-PGG
Dear Judge Moses:

The parties submit this joint letter requesting extension to May 10, 2021 of the deadline for
resolving certain discovery issues previously identified to the Court. We also request extension
of the deadline for filing Plaintiffs’ motion for class certification by two weeks, to May 17, 2021.

Discovery is currently scheduled to close on April 19, 2021. Dkt. 261. The parties have
diligently worked to complete remaining depositions, but will be unable to do so by the current
deadline.

Former TSI affiant Chandra Alphabet’s deposition had been scheduled for April 16, 2021, but
Ms. Alphabet was unable to take time off work to appear on April 16, and has requested that her
deposition be taken over a weekend to not interfere with her work schedule. The parties
anticipate taking Ms. Alphabet’s deposition on May 1, 2021.

The deposition of former TSI affiant Colleen Morgan may or may not proceed depending on
efforts to locate this witness, originally subpoenaed by Plaintiffs in early 2020. TSI states that it
has been unable to make contact with Ms. Morgan to facilitate rescheduling her deposition, and
Plaintiffs are endeavoring to locate her a second time so that she may be deposed by May 10,
2021.
      Case 1:18-cv-01781-PGG-BCM Document 277 Filed 04/16/21 Page 2 of 2



Michelo, et al. v. National Collegiate Student Loan Trust 2007-2, et al. – 1:18-cv-01781-PGG
April 16, 2021 – Page 2



The parties had also scheduled the deposition of Plaintiff Michelo for April 19, 2021. This Court
has subsequently scheduled a hearing on Plaintiffs’ motion for sanctions for the same date,
requiring the resetting of Plaintiff Michelo’s deposition. The parties expect to complete that
deposition by May 10, 2021.

Finally, Plaintiffs’ motion for class certification is currently due May 3, 2021. The parties are
requesting an extension of two weeks, until May 17, 2021, for Plaintiffs to file that motion to
allow time to complete the remaining depositions.

Based on the above, the parties request that this Court extend the deadline for completing the
above-described discovery until May 10, 2021, and reset Plaintiffs’ deadline for filing a motion
for class certification until May 17, 2021. If approved, the parties further request that the
deadlines for Defendants to respond to Plaintiffs’ class certification be extended by a similar
two-week period, from the current date of July 12, 2021 to July 26, 2021 and for Plaintiffs’ reply
deadline to be amended from August 13, 2021 to August 27, 2021. Dkt. 183.

Thank you for Your Honor’s attention to this matter.

                                             Respectfully submitted,

                                             /s/ James K. Schultz
                                             Counsel for Transworld Systems Inc.

cc:    All counsel of record (via ECF)
